Citation Nr: 1447667	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  08-08 594	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a bilateral hand disability. 

3.  Entitlement to service connection for a bilateral knee disability. 

4.  Entitlement to service connection for a bilateral foot disability. 

5.  Entitlement to service connection for hearing loss. 

6.  Entitlement to service connection for an arm rash, to include as due to herbicide exposure. 

7.  Entitlement to service connection for a rash and swelling of the lips, to include as due to herbicide exposure.

8.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2006, October 2008, and March 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

On several occasions, the Veteran requested to appear at a videoconference hearing before the Board.  The video hearing was scheduled for August 15, 2014, but the Veteran cancelled the hearing and withdrew the hearing request in an August 2014 statement. 


FINDING OF FACT

On August 14, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in an August 2014 statement, the Veteran has withdrawn all issues on appeal and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Nathaniel J. Doan
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


